STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

WASTE MANAGEMENT OF NO. 2022 CW 0601
LOUISIANA LLC D/B/A WOODSIDE PAGE 1 OF 2
LANDFILL, WASTE MANAGEMENT

NATIONAL SERVICES, INC.

VERSUS

STAFFORD LOGISTICS, INC.

D/B/A CUSTOM ECOLOGY, INC.,

STARR INDEMNITY & LIABILITY

COMPANY, CRUM & FORSTER

SPECIALTY INSURANCE COMPANY,

AXIS SURPLUS INSURANCE NOVEMBER 8, 2022
COMPANY, AND SCOTTSDALE

INSURANCE COMPANY

 

In Re: Axis Surplus Insurance Company and Starr Indemnity &
Liability Company, applying for supervisory writs,
19th Judicial District Court, Parish of East Baton
Rouge, No. 686651.

 

BEFORE : McDONALD, THERIOT, AND CHUTZ, JJ.

WRIT GRANTED. The district court’s April 20, 2022
judgment, which denied the motions for summary judgment
filed by defendants, Starr Indemnity & Liability Company
and Axis Surplus Insurance Company, is reversed. The
commercial auto liability insurance policy issued by
defendant, Starr Indemnity & Liability Company, states that
it will “pay all sums an ‘insured’ legally must pay as
damages because of ‘bodily injury’ or ‘property damage’ to
which this insurance applies, caused by an ‘accident’ and
resulting from the ownership, maintenance or use of a
covered ‘auto.’” The excess commercial auto liability
insurance policy issued by defendant, Axis Surplus
Insurance Company, states that it is “excess insurance and,
except as otherwise stated in this policy, follows the
terms, conditions, exclusions, and endorsements of the
‘first underlying insurance,’ and it will “pay those sums
in excess of the ‘underlying insurance’ that you become
legally obligated to pay as damages because of injury or
damage to which this insurance applies, provided that the
‘underlying insurance’ also applies.”

“Summary judgment declaring a lack of coverage under
an insurance policy may not be rendered unless there is no
reasonable interpretation under which coverage could be
afforded when applied to the undisputed material facts
shown by the evidence supporting the motion.” Guste v.
Lirette, 2017-1248 (La. App. lst Cir. 6/4/18), 251 So.3d
1126, 1129. The tort victim in this matter was injured
while unloading waste from the trailer he hauled to the
facility owned by the tortfeasor, Waste Management of
Louisiana LLC d/b/a Woodside Landfill, Waste Management
National Services, Inc., while the truck he used to haul
the waste was parked. This court has held that in order to
determine whether the claim arises out of the use of an
automobile, it must examine the acts of the tortfeasor and
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

NO. 2022 CW 0601
PAGE 2 OF 2

not the accident victim. Fleniken v. Entergy Corp., 99-
3023, 99-3024 (La. App. lst Cir. 2/16/01), 790 So.2d 64,
70, writs denied, 2001-1269 2001-1295 (La. 6/15/01), 793
So.2d 1250, 1252. We find the complained of conduct by the
alleged tortfeasor, Waste Management of Louisiana LLC d/b/a
Woodside Landfill, Waste Management National Services,
Inc., does not constitute use of an automobile. Thus, we
find that Starr Indemnity & Liability Company and Axis
Surplus Insurance Company met their burden of proving that
the policies at issue do not provide coverage because the
tortfeasor’s activity did not involve the use of an
automobile. See Terminix Services, Inc. v. State Farm Mut.
Auto. Ins. Co., 2001-720 (La. App. 5th Cir. 11/27/01), 803
So.2d 198. Therefore, we find that there is no coverage or
duty to defend under the policies issued by Starr Indemnity
& Liability Company and Axis Surplus Insurance Company.
Accordingly, the motion for summary judgment is granted,
and all claims against Starr Indemnity & Liability Company
and Axis Surplus Insurance Company are dismissed with
prejudice.

 

JMM
MRT
WRC

COURT OF APPEAL, FIRST CIRCUIT

ACal

DEPUTY CLERK OF COURT
FOR THE COURT